                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

SHAMUS WRIGHT, SR.,
and KENTOINE PENMAN,

               Plaintiffs,

v.                                                                 No. 2:18-cv-01126-WJ-KRS

HOBBS POLICE DEPARTMENT OFFICERS
KEVIN MARTINEZ, RUBEN GASTELUM,
and JUAN JAIMES,

               Defendants.


                                        SCHEDULING ORDER

        THIS MATTER comes before the Court following a telephonic Rule 16 scheduling

conference held on January 28, 2019. At the hearing, the Court adopted the parties’ proposed

Joint Status Report and Provisional Discovery Plan, except for minor modifications discussed on

the record and included in the dates below.

        IT IS, THEREFORE, ORDERED that the parties shall follow the following discovery

plan:

        (a) Maximum of twenty-five interrogatories per side to the other side with responses due

           thirty days after service.

        (b) Maximum of twenty-five requests for admission per side to the other side with

           responses due thirty days after service.

        (c) Maximum of twenty-five requests for production per side to the other side with

           responses due thirty days after service

        (d) Maximum of twenty-five depositions per side. Depositions, other than for parties or

           experts, shall not exceed four hours unless extended by agreement.

                                                                                  Scheduling Order
                                                                                       Page 1 of 3
       IT IS FURTHER ORDERED that the following case management deadlines shall

govern:

       (a) Plaintiffs’ deadline to amend pleading or join additional parties in accordance with

           Federal Rule of Civil Procedure 15: March 25, 2019;

       (b) Defendants’ deadline to amend pleadings or join additional parties in accordance with

           Federal Rule of Civil Procedure 15: April 25, 2019;

       (c) Plaintiffs’ expert-disclosure deadline: May 28, 2019;

       (d) Defendants’ expert-disclosure: June 28, 2019;

       (e) Deadline for supplementing discovery/disclosures: thirty days before end of

           discovery;

       (f) Termination of discovery: July 29, 2019;

       (g) Motions relating to discovery: August 26, 2019;

       (h) All other motions, including dispositive and Daubert motions: September 16, 2019;

       (i) Pretrial order:    Plaintiffs to Defendants by: October 31, 2019;

                              Defendants to Court by: November 7, 2019.

       IT IS FURTHER ORDERED that the Court must approve any changes to the timing or

scope of discovery, other than the parties’ agreement to extend the length of a deposition made

during the deposition in question. Requests by a party to change the timing or scope of

discovery, other than a mutual agreement to extend a deposition reached during the deposition,

must be made by motion and before the termination of discovery or the expiration of any

applicable deadline. Discovery must be completed on or before the termination of the discovery

deadline. A written discovery request must be propounded by a date so that the response to that

request shall be due on or before the discovery deadline. The parties are further reminded that


                                                                                   Scheduling Order
                                                                                        Page 2 of 3
the cutoff for motions related to discovery does not relieve the party of the 21-day time period

under Local Rule 26.6 to challenge a party’s objections to answering discovery. The parties are

encouraged to review Federal Rule of Procedure 26(a)(2) to ensure they properly disclose all

testifying witnesses, not just those for whom a report is required.



                                                      ______________________________
                                                      KEVIN R. SWEAZEA
                                                      UNITED STATES MAGISTRATE JUDGE




                                                                                    Scheduling Order
                                                                                         Page 3 of 3
